Citation Nr: 0600971	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961 and December 1962 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the veteran's claim for 
service connection for a low back disability, which it 
classified as a claim for service connection for degenerative 
disc disease of the low back.  

In his February 2004 substantive appeal (Form 9) the veteran 
checked both the box requesting a BVA hearing in Washington, 
D.C. and a BVA hearing at a local VA office (Travel Board 
hearing).  In response to a June 2004 letter intended to 
clarify the type of hearing the veteran desired, the veteran 
indicated that he no longer requested a hearing before a 
member of the BVA, but instead requested an informal 
conference with a Decision Review Officer.  That DRO 
conference was held in August 2004 and a report is of record.  


FINDING OF FACT

A current low back disability, namely degenerative arthritis, 
was first demonstrated in active service.  


CONCLUSION OF LAW

A low back disability, degenerative arthritis, was incurred 
in active service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Factual Background

The only instance of treatment for a low back condition in 
the service medical records is from September and October 
1984.  In September 1984 the veteran had complaints of low 
back pain, ear ache, and generalized aches and pains.  The 
back was tender to palpation on the left hip and buttock with 
pain extending down the left leg.  The diagnosis was viral 
syndrome and low back strain.  Treatment records from October 
1984 indicate pain in the lower back and note a history of 
renal calculi.  The veteran described a dull ache in his left 
lower back radiating down to his leg.  The lower back was 
tender on deep palpation with no trauma noted.  The veteran 
was referred to Dr. L.

The veteran reported to Dr. L. that he had low back pain 
which had restarted 2 weeks earlier during a racquetball 
game.  The diagnosis was low back pain secondary to strain.  
The veteran's retirement physical indicated a normal back.  

The first record of treatment of the low back after service 
is from March 2000 when the veteran was seen by a physical 
therapist.  The veteran complained of low back pain which he 
stated had begun in December 1998 when he slipped on ice.  He 
added that the pain began in his knee and described it as 
mild, pressure-like pain, 2.5 out of 10.  X-rays of the low 
back indicated degenerative disc disease at L4-5 and L2-3.  

An August 2001 letter Dr. H. of the U.S. Army Health Clinic 
Stuttgart wrote, "Review of medical records and evaluation 
of patient reveals that the patient has severe arthritis of 
the L-spine which existed while he was on active duty."

An August 2002 treatment report from Dr. H. indicates that 
the veteran was initially seen in February 2000 for low back 
pain and headaches.  No history of trauma was given.  
Examination revealed moderate degenerative joint disease of 
the thoracic spine and severe degenerative joint disease of 
the lumbar spine.  Dr. H. indicated that he had been 
following the veteran's low back condition.  The diagnosis 
was continuous manageable low back pain, moderate 
degenerative joint disease in the thoracic spine and severe 
degenerative joint disease of the lumbar spine.  The 
prognosis was that poor symptoms would worsen and Dr. H. 
recommended continued physical therapy, exercises as 
instructed, NSAIDs, and routine follow up with sports 
medicine, monthly at a minimum.  

In February 2003 the veteran underwent an examination for VA 
.  The veteran stated that physical training on hard streets 
and in military boots triggered his back problems and that he 
experienced episodes of back pain which came and went.  He 
added that he had a major back pain attack in February 2000 
which had never fully resolved.

Forward flexion and extension of the thoracolumbar spine was 
slightly limited and accompanied by pain at L4-5, lateral 
flexion was moderately and painfully limited, and rotation 
was slightly limited to the left.  

There was pain on tapping of the entire lumbar spine with 
maximum at L4-5.  Review of radiological reports indicated 
degenerative disc disease (DDD) at L4-5 and L5-S1 with 
generalized lumbar spondylosis and marked degeneration.  
Computerized lumbar studies were interpreted as showing 
degenerative joint disease (DJD) in the lumbosacral spine.  
The changes were noted to be slowly progressive.

The diagnoses were DDD associated with bilateral 
spondylarthritis L4-5 and sensory radiculopathy L5 on the 
left, segment degeneration L5-S1 and generalized lumbar 
spondylosis, and degenerative changes of the cervical spine 
with cervical headaches, cervical stiffness, and tightness.  


III.  Legal Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In this case, the veteran's degenerative disc 
disease was not diagnosed until March 2000.  Degenerative 
arthritis, or arthritis, is present to a degree of 10 percent 
only if there is X-ray evidence of that condition.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  The veteran has 
reported no X-ray evidence of degenerative disc disease prior 
to March 2000.  Because it has not been shown that arthritis 
became manifested to a degree of at least 10 percent within 
the year immediately following discharge, the Board cannot 
entertain a potential grant of service connection for 
arthritis on a presumptive basis.  

The first element required for a successful direct service 
connection claim is clearly met, as Dr. H has reported 
findings of degenerative arthritis, and this finding was 
confirmed by the computerized lumbar study on examination for 
VA in February 2003.  The latter examination also confirmed 
the presence of DDD.  

In regard to the second element, in-service incurrence or 
aggravation of an injury or disease, the service medical 
records do indicate treatment for back strain in September 
and October 1984, and the veteran has reported in-service 
back symptoms.  

Dr. H. has provided a competent opinion linking current 
lumbar spine arthritis or DJD, to service.  There is no 
opinion to the contrary.  

Thus, the Board concludes that the evidence is in favor of 
the grant of service connection for a low back disability, 
namely degenerative arthritis.


ORDER

Entitlement to service connection for a low back disability 
is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


